AFFIRMED as MODIFIED and Opinion Filed December 2, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00703-CR

                 MICHAEL MARTESE JOHNSON, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1875043-U

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Whitehill
      A jury convicted appellant of murder, found an enhancement true, and

assessed punishment at thirty years in prison.

      Appellant now argues that: (i) he was denied his constitutional and statutory

rights to the best interpretive deaf translation services; (ii) the trial court erred by

denying a new trial; (iii) bad character evidence was erroneously admitted during

the guilt/innocence trial phase; (iv) the trial court abused its discretion by allowing

testimony concerning gang activity; (v) the trial court abused its discretion by issuing
two Allen charges1; and (vi) the judgment should be modified to reflect the special

findings applicable to the court’s deadly weapon finding.

       We conclude that the absence of a second interpreter did not substantially

impair appellant’s defense, and therefore the trial court did not err by denying

appellant’s motion for new trial.

       We further conclude that appellant did not preserve his complaint about bad

character evidence, and the evidence was not erroneously admitted because it was

relevant and its probative value outweighed its prejudicial effect. For the same

reasons, evidence of gang affiliation was not erroneously admitted during the

punishment phase.

       We further conclude that appellant did not preserve his complaint about the

Allen charges, but even had it had been preserved, the charges were not unduly

coercive.

       Finally, the record supports the requested judgment modification.

       We therefore modify the judgment, and as modified, affirm.

                                        I. BACKGROUND

       On the evening in question, appellant and his wife met several acquaintances

at a car wash where they frequently congregated. Those acquaintances include




   1
      An Allen instruction is a supplemental charge sometimes given to a deadlocked jury that emphasizes
the importance of reaching a verdict. Allen v. United States, 164 U.S, 492 (1896); Traylor v. State, 567
S.W.3d 741, 744 (Tex. Crim. App. 2018).
                                                 –2–
Arron Mobley, Ramon Whaley, Christopher Cardona, and Frederick Ware, the man

who was murdered.

      Ware sold drugs for appellant, and appellant was angry because someone had

recently stolen drugs from Ware that appellant had provided to sell.

      Appellant, his wife, Mobley, and Ware left the car wash in a Dodge Charger

and Whaley and Cardona followed behind them in a jeep. The group first stopped

at a CVS to look for the person suspected of stealing the drugs from Ware. Ware

and Mobley argued along the way about Ware owing appellant money for the drugs.

According to Mobley, appellant told Ware, “You better have my money, and if you

don’t, its going to be some problems.”

      The CVS stop proved unsuccessful. The group then arrived on a dead-end

street by a wooded area. Appellant, Ware, and Mobley got out of the car and argued

about money.

      As the argument continued, appellant pulled out a gun, handed it to Mobley

and said, “When I count to three, smoke this fool.” Mobley complied.

      Ware’s body was subsequently discovered lying by the side of a dead-end

road. He had head trauma and a ripped jacket, and casings from a 9-millimeter Luger

were found near the body. The medical examiner ruled that the cause of death was

a gunshot wound that entered the skull.

      Mobley later agreed to testify for the State in exchange for a ten-year prison

sentence. Appellant was charged with murder and the case was tried to a jury.

                                          –3–
      The jury found appellant guilty and assessed punishment at thirty years in

prison. Judgment was entered accordingly, and this appeal followed.

                                   II. ANALYSIS

A.    First, Second, and Third Issues: Was appellant denied his rights to
      interpretive deaf translation services?

      No. The record reflects that appellant had a basic understanding of the witness

and the absence of a second interpreter did not substantially affect his defense.

      1.     Standard of Review and Applicable Law

      A trial court’s decision whether to provide deaf interpretive services to a

material witness should not be disturbed absent a clear abuse of discretion. See

Baldera v. State, 517 S.W.3d 756, 778 (Tex. Crim. App. 2016) (citing Linton v.

State, 275 S.W.3d 493, 502 (Tex. Crim. App. 2009)). We do not reverse the trial

court’s decision unless it lies outside the zone of reasonable disagreement. Linton,

275 S.W.3d at 503. Thus, the trial judge has wide discretion in determining the

adequacy of interpretive services. Id. at 500.

      Article 38.31 states that if a defendant or a witness is deaf, the court “shall

appoint a qualified interpreter to interpret the proceedings in any language that the

deaf person can understand, including but not limited to sign language.” TEX. CODE

CRIM. PROC. art. 38.31(a). A person is deaf under article 38.31 when the person

“has a hearing impairment . . . that inhibits the person’s comprehension of the

proceedings or communication with others.” Id. art. 38.31(g)(1); see Ex parte

Cockrell, 424 S.W.3d 543, 546 (Tex. Crim. App. 2014).
                                      –4–
         Article 38.31 serves the guarantee of due process and implements the

constitutional right of confrontation, which includes

      the right to have trial proceedings presented in a way that the accused
      can understand. Under [article 38.31] and the relevant constitutional
      provisions, the trial court has a duty to devise a communication solution
      that provides the particular defendant with “that minimum level” of
      understanding that is constitutionally required.

Linton v. State, 275 S.W.3d 493, 501 (Tex. Crim. App. 2009) (footnote omitted); see

also U.S. Const. amends. V (due process rights), VI (in all criminal prosecutions,

“the accused shall enjoy the right to . . . be confronted with the witnesses against

him”).

      The ultimate question is whether any inadequacy in the defendant’s or

witness’s understanding made the trial fundamentally unfair. Linton, 275 S.W.3d

at 503. The trial is fundamentally unfair when the defendant is unable to assist in

his own defense.      Id. at 504. 100% comprehension, however, is “not the

constitutional requirement.” Id. at 508.

      2.      The testimony at issue

      Mobley is hearing-impaired and testified for the State. Windy Rossi, a sign-

language interpreter, was utilized to sign counsel’s questions to Mobley. Mobley

testified that despite his hearing issues, he could hear what the prosecutor was asking

him, that he had been reading lips since he was eleven years old, and that people can

carry on conversations with him without utilizing sign-language. Mobley verbally

answered questions asked of him and his responses were not interpreted by Rossi.

                                           –5–
        After Mobley’s direct examination, appellant’s trial counsel objected to the

use of only one interpreter.2 The judge excused the jury to consider the objection.

        During the hearing, Rossi testified that the use of two sign-language

interpreters is typical if a witness’ testimony exceeds an hour-and-a-half. She also

said that the second interpreter is used to monitor the first interpreter’s message.

Rossi acknowledged that Mobley’s responses were not as clear as a person who

could hear normally and that some of his words were hard to understand.

        On cross-examination, Rossi testified that Mobley’s responses were

consistent with the State’s questions. She also said that the State accurately repeated

Mobley’s answers.            After inquiry by the trial court, Rossi admitted that two

interpreters were sent to the hearing but one was not certified. Nonetheless, Rossi

informed the trial court that she could handle the proceedings without a second

interpreter since Mobley would be speaking his own responses. Rossi also said that

she was adequately able to translate for Mobley.                          The trial court overruled

appellant’s objection.

        Nothing in the record suggests that appellant did not understand Mobley to

the detriment of his own defense. Although the record does not show how much

time Mobley’s testimony consumed, there are thirty-three pages of direct



    2
      Appellant’s motion for new trial also objected to the use of only one interpreter. Affidavits from trial
counsel stating that they were unable to understand Mobley were attached to the motion. During the
hearing, counsel also provided the court with standards addressing best practices for sign-language
interpreters at trial. The court reviewed the exhibits and denied the motion.
                                                    –6–
examination transcript, followed by a significant break.        During that break,

appellant’s decision concerning testifying was placed on the record, the court

conducted the hearing on appellant’s second interpreter objection, and appellant

cross-examined two other witnesses.        Mobley’s cross-examination followed,

consisting of seventeen pages in the record. Thus, there is nothing to establish that

Rossi reached a state of mental exhaustion that would trigger the need for a second

interpreter.

      Appellant further insists that the absence of a second interpreter deprived him

of his constitutional right of confrontation because the inability to understand the

witness impeded his cross-examination.        The Confrontation Clause, however,

“guarantees only an opportunity for effective cross-examination, not cross-

examination that is effective in whatever way, and to whatever extent, a defendant

might wish.” Balderas, 517 S.W.3d at 778–79 (citing Johnson v. State, 433 S.W.3d

546, 557 & n.48 (Tex. Crim. App. 2014).

      During cross-examination, appellant’s counsel did not indicate that he could

not fully understand Mobley’s responses, nor did he object that he could not

effectively cross-examine Mobley. In addition, counsel did not ask Mobley to sign

his answers or otherwise have the interpreter speak for him.

      To the contrary, counsel cross-examined Mobley along much the same lines

as other witnesses. The questions and answers do not suggest an absence of

comprehension or an impaired defense.

                                        –7–
      Under these standards, we cannot conclude that the trial court abused its

discretion or violated appellant’s constitutional rights by not appointing a second

interpreter. Article 38.31(a) and Linton instruct us that we measure the trial court’s

decision on interpretive services by whether the defendant has a basic understanding

of the proceedings to support his participation in them. See TEX. CODE CRIM. PROC.

art. 38.31(a); Linton, 275 S.W.3d at 500–04; see also Brazell v. State, 828 S.W.2d

580, 581 (Tex. App.—Austin 1992, pet. ref’d) (a deaf defendant must have a

“minimum understanding” of the proceedings); Lincoln v. State, 999 S.W.2d 806,

810 (Tex. App.—Austin 1999, no pet.) (“Having observed appellant throughout the

trial, the district court was in the best position to judge the credibility of appellant’s

claim that he did not hear the proceedings.”).

      The record here reflects such a basic understanding. Accordingly, we resolve

appellant’s first three issues against him.

B.    Fourth Issue: Was bad character evidence erroneously admitted during
      the guilt/innocence phase of trial?

      No. Appellant did not object to the evidence as extraneous bad act or

character evidence under Rule 404(b), so this aspect of appellant’s argument was not

preserved for our review. See TEX. R. APP. P. 33.1; Heidelberg v. State, 144 S.W.3d

535, 537 (Tex. Crim. App. 2004) (legal basis of appellate complaint must comport

with the trial objection).




                                          –8–
      And as to the objections that appellant made under Rule 401 and 403, we

conclude the evidence was relevant and the trial court could reasonably conclude

that its probative value was not outweighed by its prejudicial effect.

      1.      Standard of Review and Applicable Law

      A trial court’s decision regarding the admissibility or exclusion of evidence is

reviewed under an abuse of discretion standard. Johnson v. State, 490 S.W.3d 895,

908 (Tex. Crim. App. 2016). A reviewing court must consider the ruling in light of

what was before the trial court at the time the ruling was made and, because trial

courts are in the best position to decide questions of admissibility, we uphold the

trial court’s decision when that decision is within the zone of reasonable

disagreement. Billodeau v. State, 277 S.W.3d 34, 39 (Tex. Crim. App. 2009);

Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991) (op. on reh’g).

In other words, a trial court abuses its discretion only if its decision is “so clearly

wrong as to lie outside the zone within which reasonable people might disagree.”

Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008). A trial court does not

abuse its discretion if any evidence supports its decision. See Osbourn v. State, 92

S.W.3d 531, 538 (Tex. Crim. App. 2002). A reviewing court should therefore

uphold the trial court’s evidentiary ruling if it was correct on any theory of law

applicable to the case. See De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim.

App. 2009).



                                         –9–
      Rule 403 allows the exclusion of evidence if its probative value is

substantially outweighed by a danger of unfair prejudice or misleads the jury. See

TEX. R. EVID. 403. “The probative force of evidence refers to how strongly it serves

to make the existence of a fact of consequence more or less probable.” Gonzalez v.

State, 544 S.W.3d 363, 372 (Tex. Crim. App. 2018). A trial judge has substantial

discretion in balancing probative value and unfair prejudice. See Powell v. State,

189 S.W.3d 285, 288 (Tex. Crim. App. 2006).

      Relevant evidence is presumed to be more probative than prejudicial.

Santellan v. State, 939 S.W.2d 155, 169 (Tex. Crim. App. 1997). Evidence is

unfairly prejudicial if it has the capacity to lure the factfinder into declaring guilt on

a ground other than proof specific to the offense charged. Manning v. State, 114

S.W.3d 922, 928 (Tex. Crim. App. 2003).

      When conducting a Rule 403 balancing test, courts should consider: (i) the

evidence’s probative force; (ii) the proponent’s need for the evidence; (iii) the

evidence’s potential to suggest a decision on an improper basis; (iv) the evidence’s

tendency to distract the jury from the main issues; (v) any tendency for the jury to

give the evidence undue weight because it has not been fully equipped to evaluate

the evidence’s probative force; and (vi) the likelihood that presenting the evidence

will consume an inordinate amount of time. See Gigliobianco v. State, 210 S.W.3d

637, 641–642 (Tex. Crim. App. 2006).



                                          –10–
      Though the existence of a motive is generally not necessary to support a

conviction, evidence establishing a motive is generally admissible because it is a

factor that is related to a defendant’s guilt or innocence. Knox v. State, 934 S.W.2d

678, 682 n.10 (Tex. Crim. App. 1996).

      Drug transactions between a defendant and a complaining witness may be

used to establish a motive for the charged offense. See Saxer v. State, 115 S.W.3d

765, 775 (Tex. App.—Beaumont 2003, pet. ref’d) (evidence that the complaining

witness gave marijuana to the defendant and owed the defendant money for drugs

the defendant provided to the complaining witness was relevant to establish motive).

      In addition, threats that occur after the commission of a charged offense may

also reflect a consciousness of guilt. See Hedrick v. State, 473 S.W.3d 824, 830

(Tex. App.—Houston [14th Dist.] 2015, no pet.). Such threats reflect upon a

defendant’s state of mind because they are designed to reduce the likelihood of

prosecution, conviction, or incarceration for the charged offense. Id. (citing Ransom

v. State, 920 S.W.2d 288, 299 (Tex. Crim. App. 1994)). Thus, evidence of such

threats may tend to make a defendant’s state of mind for the charged offense more

or less probable.

      2.     The Evidence

      Appellant argues that evidence concerning his drug sales and threat to one of

the witnesses after the shooting was erroneously admitted.          Specifically, he

complains about Mobley’s and Cardona’s testimony.

                                        –11–
         Mobley testified that appellant gave Ware drugs to sell. A week before the

murder, Mobley was in the back seat of a car when Ware met a woman at the car

wash to sell her some of the drugs appellant had provided. During the transaction,

Ware got out of the car to use the restroom and Mobley stepped out of the car to call

his mother. The woman then locked the doors to the car and drove off with the

drugs.

         Afterwards, Ware called appellant and told him what happened. Appellant

told Ware that he had better have the money for the lost drugs. The following week,

Mobley and Ware broke into several cars to make the money owed to appellant.

         Mobley said that during the car ride from the car wash to the dead end,

appellant’s conversation with Ware was focused on Ware’s decision to use

appellant’s money to buy drugs for personal use. When they got out of the car,

appellant demanded his money from Ware, but he didn’t have it. Appellant then

directed Mobley to kill Ware.

         Cardona testified that he had seen Ware sell drugs. According to Cardona, on

the evening in question, appellant told Ware, “I’m going to teach you not to play

with my f–ing money.” He also testified that appellant asked Ware, “where is my f–

ing money? I’m going to kill you.”3




   3
       Whaley also testified that appellant was yelling at Ware about money before the shooting.

                                                  –12–
       This testimony concerning appellant’s relationship with Ware and the drug

transactions not only establish appellant’s motive for setting up Ware’s death, but

also reflect on appellant’s state of mind to intentionally kill Ware. Thus, the

evidence made appellant’s mens rea for ordering Ware’s death more probable than

it did without it.

       Likewise, appellant’s instruction and threat to Whaley also reflects his state

of mind during the shooting, making it more probable that Ware’s death was

intentional. Specifically, Whaley testified that on the same day of the shooting,

appellant instructed him to sell the weapon used to kill Ware. The next day,

appellant told Whaley he wanted to meet with him. When they met, appellant told

Whaley that if he told anyone about what took place, appellant would kill him. This

threat is relevant to appellant’s state of mind and suggests an attempt to avoid the

consequences of his actions. Thus, the complained-of evidence was relevant.

       None of the foregoing evidence was overly prejudicial under Rule 403

standards. Under Gigliobianco, the probative force of both appellant’s drug sales

and threat to Whaley weigh strongly in favor of the State’s theory that Ware’s death

was intentionally carried out at appellant’s direction. And the State’s need for the

evidence was strong. Without the evidence, appellant would have been free to argue

that Mobley acted of his own accord and there would have been no explanation about

why appellant wanted to kill Ware. Thus, the first two Gigliobianco factors weigh

heavily in favor of admitting the evidence. See Gigliobianco, 210 S.W.3d at 641.

                                        –13–
      The third and fourth factors, the tendency of the evidence to suggest a decision

on an improper basis and the evidence’s tendency to distract the jury, also favor

admission. See Gigliobianco, 210 S.W.3d at 641. Appellant’s drug transactions and

the threat against Whaley focused on appellant’s mental state and motive for

orchestrating the murder. Contrary to being distracting, appellant’s mental state was

one of the elements the State was required to prove. Moreover, the trial court

instructed the jury that the evidence could only be considered to determine “motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident.” Thus, we presume that the jury did not give the evidence undue weight.

See Thrift v. State, 176 S.W.3d 221, 224 (Tex. Crim. App. 2005) (we presume jury

follows court’s instructions).

      Finally, the evidence did not consume an inordinate amount of time and was

not repetitive. See Gigliobianco, 210 S.W.3d at 641. Whaley was the only witness

who testified about the threat, and while Mobley and Cardona both testified that

Ware sold drugs, Mobley was the only witness who testified that Ware did so on

appellant’s behalf. All this testimony consumed less than twenty pages of a ten-

volume transcript.

      Because the Gigliobianco factors favor of admitting the evidence, we cannot

conclude the trial court erred in doing so. We therefore resolve appellant’s fourth

issue against him.



                                        –14–
C.    Fifth Issue: Was evidence concerning gang activity erroneously
      admitted?

      No.    The evidence was relevant to punishment and its probative value

outweighed its prejudicial effect.

      1.     Standard of Review and Applicable Law

      A trial court’s decision regarding the admissibility or exclusion of evidence is

reviewed under an abuse of discretion standard. Johnson, 490 S.W.3d at 908. A

trial court abuses its discretion only when its decision lies outside the zone of

reasonable disagreement. Billodeau, 277 S.W.3d at 39; Montgomery, 810 S.W.2d

at 391.

      During the punishment stage of trial, evidence may be offered “as to any

matter the court deems relevant to sentencing, including but not limited to the prior

criminal record of the defendant, his general reputation, his character, an opinion

regarding his character . . . .” TEX. CODE CRIM. PROC. art. 37.07, § 3(a)(1). A court,

nevertheless, “may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, or needlessly presenting cumulative

evidence.” TEX. R. EVID. 403.

      “As a general rule, evidence of a defendant’s gang affiliation and the . . .

activities of that gang are relevant and admissible at the punishment phase to show

the defendant’s character.” Lara v. State, No. 05-17-00467-CR, 2018 WL 3434547,

at *8 (Tex. App.—Dallas July 17, 2018, pet. ref’d) (not designated for publication)
                                        –15–
(citing Beasley v. State, 902 S.W.2d 452, 456 (Tex. Crim. App. 1995). Gang

affiliation may be documented by several means, including by tattoos. See TEX.

CODE CRIM. PROC. art. 61.02(c)(2).

      2.     The Evidence

      Appellant objected that the State’s evidence concerning his gang affiliation

was not relevant and was “overly prejudicial.”       The trial court overruled the

objection. But on appeal, appellant argues only that the evidence violated TEX. R.

EVID. 404(b) because it was offered to show character conformity. Because the trial

objection does not comport with the issue raised here, the issue was not preserved

for our review. See Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012);

TEX. R. APP. P. 33.1.

      Additionally, even had if appellant’s issue been preserved, we cannot

conclude the evidence was erroneously admitted.

      The evidence at issue consisted of testimony from Detective Barrett Nelson

of the Dallas Police Department regarding appellant’s gang affiliation and

photographs of various tattoos on appellant’s body that Nelson reviewed with the

jury. Nelson ultimately concluded that appellant was a member of the 59 Bounty

Hunter Blood gang. According to Nelson, the gang sought money, power, and

respect through the sale of narcotics in the city.

      Nelson also testified that appellant’s tattoos indicated that appellant was a

drug dealer who worked in the same area as the car wash frequented by appellant,

                                         –16–
Ware, and Mobley. That area of Pleasant Grove, which was known as “Greedy

Grove” to gang affiliated drug runners, was specifically inked on appellant’s body.

Nelson also said that appellant’s tattoos reflected appellant operated a drug operation

as the man in charge, and that was how he made a living.

      Nelson explained that the phrase “On Blood” was an expression used by

individuals admitting gang membership and meant “on my gang,” and appellant’s

use of that phrase as “admitting gang membership.”

      Appellant’s tattoos and Nelson’s testimony were relevant to the issue of

whether it was more probable or not that appellant was affiliated with a gang. Such

affiliation relates directly to Ware’s murder, and to killing Ware at appellant’s

direction because he lost appellant’s drugs and the sale proceeds.

      Further, the tattoos revealed that appellant had engaged in this lifestyle for

some time because many tattoo references dated back to the early 2000s. The tattoos

also supported Nelson’s theory that appellant made a living selling drugs. Thus, the

photographs and testimony were relevant.

      Having determined that the evidence was relevant, we must still determine

whether the probative value outweighed an unfairly prejudicial effect. See TEX. R.

EVID. 403. To this end, we note that Rule 403 favors the admission of relevant

evidence and carries a presumption that relevant evidence will be more probative

than prejudicial. Young v. State, 283 S.W.3d 854, 876 (Tex. Crim. App. 2009).

There is nothing to rebut that presumption here.

                                        –17–
       While the evidence was unfavorable to appellant, it was not unfairly

prejudicial. The gang evidence was tailored to the purpose allowed by article 37.07.

See Lara, 2018 WL 3434547 at *8. And there is nothing to establish that the

evidence was so unfairly prejudicial that there was a clear disparity between the

degree of prejudice and the probative value. Jackson v. State, 05-13-00579-CR,

2014 WL 3955171, at *4 (Tex. App.—Dallas Aug. 14, 2014, no pet.) (mem. op., not

designated for publication).     Indeed, the punishment range for the offense

(enhanced) is not more than ninety-nine years or life and not less than fifteen years

and a fine not to exceed $10,000. See TEX. PENAL CODE § 12.42(c)(1). Appellant

received a mid-range sentence of thirty years in prison. This demonstrates that the

jury was not unduly prejudiced. See Garcia v. State, No. 05-19-01165-CR,2020 WL

4381770, at *4 (Tex. App.—Dallas July 31, 2020, no pet.) (considering punishment

range in determining gang evidence was not unfairly prejudicial).

      We resolve appellant’s fifth issue against him.

      D.     Sixth Issue: Were the Allen charges unduly coercive?

      Appellant did not preserve this issue for our review. See TEX. R. APP. P. 33.1.

      Additionally, even had appellant not agreed to the Allen charges, submitting

those charges was not reversible error because the charges were not unduly coercive.

At two different points during deliberation, the jury informed the court that they




                                       –18–
were deadlocked. Each time, the court read the jury an Allen charge that was

essentially the same4:

        If this jury finds itself unable to arrive at a unanimous verdict, it will be
        necessary for the Court to declare a mistrial and discharge the jury. The
        indictment will still be pending, and it is reasonable to assume that the
        case will be tried again before another jury at some future time. Any
        future jury will be empaneled in the same way this jury has been
        empaneled and will likely hear the same evidence which has been
        presented to this jury. The questions to be determined by that jury will
        be the same questions confronting you, and there is no reason to hope
        the next jury will find these questions any easier to decide than you
        have found them.

        With this additional instruction, you are requested to continue
        deliberations in an effort to arrive at a verdict that is acceptable to all
        members of the jury, if you can do so without doing violence to your
        conscience. Don’t do violence to your conscience, but continue
        deliberating.

In each instance, appellant’s counsel affirmatively stated that he had “no objection”

to the charge.

        Appellant now complains that the charges were coercive. But because there

was no trial objection to the charges, appellant’s challenge was not preserved for

appellate review. See Thomas v. State, 312 S.W.3d 732, 740 (Tex. App.—Houston

[1st Dist.] 2009, pet. ref’d). TEX. R. APP. P. 33.1(a); Santana v. State, No. 11-15-

00010-CR, 2017 WL 469380, at *2 (Tex. App.—Eastland Feb. 2, 2017, pet. ref’d)

(not designated for publication).



    4
      The second charge differed somewhat by telling the jury to continue deliberations in an effort to reach
a unanimous verdict or a verdict that was acceptable to all members of the jury, while the first charge only
referred to reaching a verdict that was acceptable to all members of the jury.
                                                   –19–
       Moreover, appellant would still not prevail even had he objected to submitting

the Allen charges to the jury.     Specifically, an Allen charge “is designed to blast

loose a deadlocked jury.” Green v. United States, 309 F.2d 852, 854 (5th Cir. 1962).

As the Texas Court of Criminal Appeals has explained, such a charge reminds the

jury that if it is unable to reach a verdict, a mistrial will result, the case will still be

pending, and there is no guarantee that a second jury would find the issue any easier

to resolve. Barnett v. State, 189 S.W.3d 272, 277 n.13 (Tex. Crim. App. 2006); see

Allen, 164 U.S. at 501.

       An Allen charge will constitute reversible error only if, on its face, it is so

improper as to render jury misconduct likely. Howard v. State, 941 S.W.2d 102,

123 (Tex. Crim. App. 1996). A charge is “unduly coercive and therefore improper

only if it pressures jurors into reaching a particular verdict or improperly conveys

the court’s opinion of the case.” West v. State, 121 S.W.3d 95, 107–08 (Tex. App.—

Fort Worth 2003, pet. ref’d); see also Arrevalo v. State, 489 S.W.2d 569, 571 (Tex.

Crim. App. 1973).

       The charges here are not coercive because they do not pressure the jury to

reach a particular result or convey the court’s opinion about the case. Accordingly,

the trial court did not err. We resolve appellant’s sixth issue against him.

E.     Seventh Issue: Should the judgment be reformed?

       Appellant’s seventh issue requests that we modify the judgment to reflect the

trial court’s deadly weapon finding. We are authorized to reform a judgment to

                                           –20–
make the record speak the truth when we have the necessary information to do so.

Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993). Here, the record reflects

that the court made an affirmative deadly weapon finding. We therefore sustain

appellant’s seventh issue and modify the judgment accordingly.

                                III. CONCLUSION

      We modify the special findings section of the judgment to reflect that

appellant “used or exhibited a deadly weapon, namely a firearm, during the

commission of this felony offense.” As modified, the judgment is affirmed.




                                          /Bill Whitehill/
                                          BILL WHITEHILL
                                          JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
190703F.U05




                                       –21–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MICHAEL MARTESE JOHNSON,                       On Appeal from the 291st Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. F-1875043-U.
No. 05-19-00703-CR           V.                Opinion delivered by Justice
                                               Whitehill. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                   Reichek participating.

        Based on the Court’s opinion of this date, the special findings section of the
trial court’s judgment is MODIFIED to reflect that appellant used or exhibited a
deadly weapon, namely a firearm, during the commission of this felony offense. As
modified, the judgment is AFFIRMED.


Judgment entered December 2, 2020




                                        –22–